On December 18, 1942, we handed down a majority opinion prepared by Mr. Justice THOMAS and a dissenting opinion prepared by Mr. Justice CHAPMAN, Justices WHITFIELD, BUFORD and ADAMS concurred in the opinion by Mr. Justice THOMAS, while Justice TERRELL and Chief Justice BROWN concurred in the dissenting opinion by Mr. Justice CHAPMAN.
In due course, petition for rehearing was filed and on January 28th 1943, a majority of the Court concurred in the granting of a rehearing and ordered reconsideration of the cause only on the record and briefs then on file. Pursuant *Page 89 
to such reconsideration the original dissenting opinion prepared by Mr. Justice CHAPMAN has been and is now concurred in by Mr. Justice ADAMS, Mr. Justice TERRELL and Mr. Justice BROWN, while Mr. Justice THOMAS, Mr. Justice SEBRING and Mr. Chief Justice BUFORD adhere to the original opinion and judgment prepared by Mr. Justice THOMAS. Mr. Chief Justice BUFORD has prepared a dissenting opinion which will be filed herewith.
The original opinion by Mr. Justice THOMAS now takes the status of a dissenting opinion.
The majority of the Court having concurred in a judgment of reversal based on the opinion of Mr. Justice CHAPMAN, which now becomes the controlling opinion in this case, the judgment of affirmance heretofore entered is vacated and the judgment is reversed and the cause remanded for a new trial.
So ordered.
BUFORD, C. J., TERRELL, BROWN, CHAPMAN, THOMAS, ADAMS and SEBRING, JJ., concur.